DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's submitted IDS on 2/10/2021 has been considered and entered. See detailed reason for allowance below.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Todhunter et al. (US 2010/0235165 A1) in view Shah (US 9,026,934 B1) in view of DeStefano (US 6,874,123 B1) in view of Lian et al. (US 2007/0150456 A1) teach introducing, by a computer, a first level into a first electronic hierarchical model in computer memory representing a first electronic text, wherein the first level comprises semantic relationships extracted from within the first electronic text, wherein at least one semantic relationship comprises a triple store in computer memory, the triple store having a pair of digital information items and an indication of an ontological relationship between the pair of digital information items; abstracting, by a computer, a plurality of plot details and character relationships from the first level of the first electronic hierarchical model in computer memory.
The difference between the prior art and the claimed invention is that Todhunter in view of Shah in view of DeStefano in view of Lian do not explicitly teach introducing, by a computer, at least a second level of semantic relationships to the first electronic hierarchical model in computer memory, 
Therefore, it would not have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of Todhunter, Shah, DeStefano and Lian to include introducing, by a computer, at least a second level of semantic relationships to the first electronic hierarchical model in computer memory, wherein the second level is more abstract and less detailed than the first level; and outputting, by a computer, the electronic hierarchical model for access by a user or user process. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DeStefano (US 6,874,123 B1) teaches a computer system and method of presenting information from a body of knowledge to a user utilize a three-dimensional model to facilitate user comprehension and management of both the specific information in the body of knowledge, as well as the contextual relationship of the information within the body of knowledge as a whole. An abstraction stack is utilized to concurrently display information elements associated with different levels of abstraction for a body of knowledge, with the information elements visually linked with one another in a three dimensional workspace to represent the hierarchical arrangement of the information elements within the scope of the overall body of knowledge. In addition, a computer system and method of authoring a body of 
Todhunter et al. (US 2010/0235165 A1) teaches systems and methods for automatic semantic labeling of natural language documents provided in electronic or digital form include a semantic processor that performs a basic linguistic analysis of text, including recognizing in the text semantic relationships of the type objects and/or classes of objects, facts and cause-effect relationships; matching linguistically analyzed text against target semantic relationship patterns, created by generalization of particular cases of target semantic relationships; and generating semantic relationship labels based on linguistically analyzed text and a result of the matching. 
Shah (US 9,026,934 B1) teaches a dynamic biography module in a user device receives a request for supplemental information corresponding to an electronic media item being consumed by a user. The dynamic biography module determines the user's reading location in the electronic media item and determines a version of the supplemental information corresponding to the reading location. In response, the dynamic biography module provides the corresponding version of the supplemental information to the user.
Lian et al. (US 2007/0150456 A1) teaches a search system used in an ebook reading device is provided. The system includes a search module, a relevancy calculating module, and a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656